Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 teaches {abnormal signal information}, it is not clear and confusing what “abnormal signal” is, further explanation is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 11, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kalban (US 20190149661).
Regarding claim 1, Kalban teaches, an emergency reporting system for the socially disadvantaged (Paragraph 53 and 64: the personal information about the user, Special-needs and mental/physical handicap information may include, but is not limited to: hearing impaired, visually impaired, mentally impaired, loss of limbs, eye sight, special needs child, physically impaired or young child), the emergency reporting system comprising: 
a user terminal (Fig. 1B, el. 116) configured to receive an emergency report input in a preset manner according to environment information set by the socially disadvantaged (Fig. 5-9 and Paragraph 91),
generate an emergency report message, and transmit the emergency report message (Paragraph 29, 57); and 
a server configured to receive the emergency report message and transmit a dispatch notification signal (Paragraph 45, 55, 58).
	Regarding claim 4, Kalban teaches, wherein the user terminal provides an emergency report screen including buttons that are displayed as text according to a user environment set by a hearing-impaired person, and the buttons include an immediate report button and additional report content buttons (Fig. 4-5 and Paragraph 53 and 64).
Regarding claim 5, Kalban teaches, wherein, when a text report button is clicked among the additional report content buttons, the user terminal transmits the emergency report message including a written text message (Fig. 4-5, el. 312).
Regarding claim 11, see claim 1 rejection.
Regarding claim 14, see claim 4 rejection.
Regarding claim 15, see claim 5 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalban (US 20190149661) in view of Mulherkar (US 10,365887).
Regarding claim 2, Kalban teaches, a smart phone (Paragraph 6, 39). 
Kalban does not teach wherein the user terminal transmits sound information collected using surrounding sounds thereof to the server.
Mulherkar teaches the above (the device 110 may recognize the importance of the content in the announcement or speech as a keyword (e.g., “fire”), capture audio surrounding the important content, and send the captured audio to the server 120 for processing as described herein).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kalban with Mulherkar in order to improve the system and enhance the user experience and allow better serving for the user.
Regarding claim 3, Kalban in view of Mulherkar teaches, wherein the server analyzes the sound information using artificial intelligence to generate abnormal sign information (the device 110 may recognize the importance of the content in the announcement or speech as a keyword (e.g., “fire”), capture audio surrounding the important content, and send the captured audio to the server 120 for processing as described herein: “fire” is abnormal condition”).
Regarding claim 12, see claim 2 rejection.
Regarding claim 13, see claim 3 rejection.
Also, another rejection for claims 2-3 can be made as follow:
Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalban (US 20190149661) in view of Clark (US 10,943463).
Regarding claim 2, Kalban teaches, a smart phone (Paragraph 6, 39). 
Kalban does not teach wherein the user terminal transmits sound information collected using surrounding sounds thereof to the server.
Clark teaches the above (Col. 5, lines 15-32, Col. 6, lines 18-38 and e one or more client devices can capture sound (e.g., audio, speech, noise, etc.), video, and/or one or more images, and perform recognition operations to determine a threat, condition, or need for assistance based on the sound, video and/or one or more images. For example, the one or more client devices can recognize speech in captured audio to determine a potential threat or condition based on the speech detected; perform image or scene recognition based on the video and/or the one or more images to detect an individual (e.g., via facial recognition), detect a gesture and/or movement of the individual to determine a potential threat or aggression, detect conditions surrounding the user (e.g., environmental conditions, activity, movement, etc.), detect an object such as a weapon or a vehicle, detect one or more features in the video and/or one or more images; detect specific characteristics of noise captured by the one or more client devices (e.g., noise levels, type of noise, etc.); and/or perform any other detection operation to determine a potential threat, condition, and/or need for assistance).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kalban with Clark in order to improve the system and enhance the user experience and allow better serving for the user.
Regarding claim 3, Kalban in view of Clark teaches, wherein the server analyzes the sound information using artificial intelligence to generate abnormal sign information (e one or more client devices can capture sound (e.g., audio, speech, noise, etc.), video, and/or one or more images, and perform recognition operations to determine a threat, condition, or need for assistance based on the sound, video and/or one or more images. For example, the one or more client devices can recognize speech in captured audio to determine a potential threat or condition based on the speech detected; perform image or scene recognition based on the video and/or the one or more images to detect an individual (e.g., via facial recognition), detect a gesture and/or movement of the individual to determine a potential threat or aggression, detect conditions surrounding the user (e.g., environmental conditions, activity, movement, etc.), detect an object such as a weapon or a vehicle, detect one or more features in the video and/or one or more images; detect specific characteristics of noise captured by the one or more client devices (e.g., noise levels, type of noise, etc.); and/or perform any other detection operation to determine a potential threat, condition, and/or need for assistance).
	Regarding claim 12, see claim 2 rejection.
Regarding claim 13, see claim 3 rejection.
Claims 6-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalban (US 20190149661) in view of Lazarski (US 20190114902).
Regarding claim 6, Kalban teaches, wherein, when a preset physical button input is input according to a user environment set by a visually- impaired person (Paragraph 54), the user terminal activates an emergency report function and generates the emergency report message (Paragraph 29, 57).
Kalban does not explicitly teach that the button is a preset physical button input and the repost is generated according to the preset pattern input.
	Lazarski in the same art of endeavor teach handheld emergency communication for visually impaired users, wherein when a preset physical button input is input according to a user environment set by a visually- impaired person, the user terminal activates an emergency report function and generates the emergency report message (Paragraph 50, 58-59).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kalban with Lazarski in order to improve the system and allow fast and easy way for the visually impaired user to initiate a report.
Regarding claim 7, Kalban in view of Lazarski teaches, wherein the user terminal generates the emergency report message including emergency situation information according to an input of a pattern that is set for each emergency situation type (Lazarski: Paragraph 58-59).
Regarding claim 8, Kalban in view of Lazarski teaches, wherein the user terminal performs an automatic call connection with field personnel according to an input of a pattern that is set as a call connection request (Lazarski: Paragraph 50).
Regarding claim 16, see claim 6 rejection.
Regarding claim 17, see claim 7 rejection.
Regarding claim 18, see claim 8 rejection.
	Claims 9-10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalban (US 20190149661) in view of Lee (US 20170318446).
Regarding claim 9, Kalban teaches, wherein the user terminal provides an emergency report screen including buttons that are displayed as text (Fig. 5).
Kalban does not teach display text translated into a language used according to a user environment set by a foreigner, and the buttons include an immediate report button and additional report content buttons.
	Lee in the same art of endeavor teaches the above (abstract, Paragraph 57-58, 60).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Kalban with Lee in order to improve the system and enhance user’s experience.
Regarding claim 10, Kalban in view of Lee teaches, wherein, when a call connection request is input among the additional report content buttons, the user terminal requests a call connection from the server and the server connects a call to personnel who have an ability to speak the language used (Lee: Paragraph 57-58, 60).
	Regarding claim 19, see claim 9 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652